                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


WESTLEY JOHNSON,

      Plaintiff,                         Case No. 17-11163

v.                                       HON. GEORGE CARAM STEEH

COMMON GROUND SHELTER, et al.,

     Defendants.
________________________________/

                ORDER ACCEPTING REPORT AND
           RECOMMENDATION AND DISMISSING COMPLAINT

      On November 6, 2018, Magistrate Judge Anthony P. Patti issued a

report and recommendation, proposing that the court grant Defendant

Common Ground Shelter’s motion to dismiss. Plaintiff Westley Johnson

submitted an objection on November 28, 2018.

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Magistrate Judge Patti recommends that Plaintiff’s complaint be

dismissed because Plaintiff has repeatedly failed to appear for his
deposition, failed to respond to the motion to dismiss, and failed to keep the

court apprised of his address. Plaintiff objects to the dismissal, explaining

that he has been in jail, has not received documents that were mailed to

him, and had been homeless for a time period before his arrest. Plaintiff

provides no explanation, however, for failing to appear for his properly

noticed deposition on three separate occasions. Plaintiff’s willful failure to

cooperate in discovery and to otherwise prosecute this action warrants

dismissal. The court agrees with Judge Patti’s analysis and will accept his

report and recommendation.

      Accordingly, IT IS HEREBY ORDERED that Magistrate Judge Patti’s

November 6, 2018 report and recommendation (Doc. 31) is ACCEPTED.

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss (Doc.

29) is GRANTED and Plaintiff’s complaint is DISMISSED.

Dated: November 29, 2018

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  November 29, 2018, by electronic and/or ordinary mail and
                 also on Westley Johnson #368803, Oakland County Jail, K-9,
                             P.O. Box 436017, Pontiac, MI 48341.

                                      s/Barbara Radke
                                        Deputy Clerk




                                          -2-
